




Exhibit 10.22
HYATT HOTELS CORPORATION
Restricted Stock Award
The following sets forth the terms of your Hyatt Hotels Corporation Restricted
Stock (“Restricted Stock”) Award to you:
AWARD:
Shares:
___ shares of Class A Common Stock of Hyatt Hotels Corporation
Restricted Stock Grant Identifier:
 



PERFORMANCE CONDITIONS:
Performance Period:
[INSERT PERFORMANCE PERIOD]
Vesting of Award and Payment Date:
Shares of Restricted Stock vest (or not) based on achievement relative to the
Performance Goal set forth in this Agreement. To the extent that the Performance
Goal is met, shares of Restricted Stock shall vest and be paid to the
Participant on the date that the Committee certifies that the Performance Goal
is met, provided that the Participant remains in the employment or service of
the Company through the last day of the Performance Period (except for a
termination of employment or service due to death, Disability or Retirement, or
in the event of a Change in Control as provided below).





The Restricted Stock Award that is described and made pursuant to this
Restricted Stock Award (this “Award”) is issued under the Second Amended and
Restated Hyatt Hotels Corporation Long-Term Incentive Plan (as amended from time
to time, the “Plan”). By electronically acknowledging and accepting this Award
within 30 days after the date of the electronic mail notification to you of the
grant of this Award (the “Electronic Notification Date), you agree to be bound
by the terms and conditions herein, the Plan and all conditions established by
the Company in connection with awards issued under the Plan. In order to vest in
the Award you must accept this Award within 30 days of the Electronic
Notification Date. If you fail to accept this Award within 30 days of the
Electronic Notification Date, the Award will be cancelled and forfeited.




--------------------------------------------------------------------------------






The following terms and conditions apply to the Restricted Stock granted
pursuant to this Award.


Company; Defined Terms:
Except as the context may otherwise require, references to the “Company” shall
be deemed to include its subsidiaries and affiliates.
To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.
Determination of Number of Earned Shares of Restricted Stock:
The number of shares of Restricted Stock that will vest subject to Economic
Profit performance, if any, shall be determined as follows:
Vested shares of Restricted Stock = Vested Percentage x Award
The “Vested Percentage” is based on achievement with respect to [INSERT
PERFORMANCE GOAL] (the “Performance Goal”) over the Performance Period,
determined at the end of the Performance Period, in accordance with the
following table:
 
 
Below Threshold
Threshold
Target
Maximum
 
Performance Goal
 
 
 
 
 
Vested Percentage
0%
25%
50%
100%
 
 
 
 
 
 
 
Achievement between threshold and target and between target and maximum will be
interpolated linearly.
All shares of Restricted Stock that are not vested at the end of the Performance
Period shall be forfeited.
The Restricted Stock shall vest on the date the Committee determines and
certifies the attainment of the Performance Goal.
[INSERT DEFINITION OF PERFORMANCE GOAL]





--------------------------------------------------------------------------------






Termination of Service:
Subject to the exceptions below, vested Restricted Stock will be payable only if
the Participant remains in continuous Service (as defined below) with the
Company from the Grant Date through the last day of the Performance Period.
“Service” for purposes of this Award shall mean employment as an Employee, or
service to the Company as a Director or Consultant. Except as provided below,
all unvested Restricted Stock will be forfeited and cancelled upon Termination
of Service. Notwithstanding the foregoing, the ability to vest in the Restricted
Stock will not be forfeited in the following circumstances:
In the event of Termination of Service due to death or Disability (as defined
below), the Restricted Stock shall vest as if the Participant remained employed
through the last day of the Performance Period. For this purpose “Disability”
shall mean either (i) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, (ii) the Participant is by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under the Company’s long-term disability or other
accident and health plan, or (iii) the Participant is determined to be totally
disabled by the Social Security Administration.
Notwithstanding the Amended and Restated Retirement Policy Regarding Equity
Vesting adopted by Hyatt Hotels Corporation (the “Retirement Policy”), in the
event of Retirement (as defined in the Retirement Policy) the number of shares
of Restricted Stock that shall be vested at the end of the Performance Period
shall be determined on a pro rata basis in an amount equal to the total number
of shares of Restricted Stock which would otherwise be vested at the end of the
Performance Period multiplied by a fraction the numerator of which is the number
of full months elapsed in the Performance Period through the Participant’s date
of Retirement and the denominator of which is 36.
As described below, shares of Restricted Stock are subject to cancellation and
forfeiture in the event the Participant engages in certain “detrimental conduct”
(as defined below).
 
 
Change in Control:
In the event of a Change in Control during the Performance Period, the
Restricted Stock will be deemed to have been vested at the greater of (a) 50% of
the shares of Restricted Stock or (b) the number of shares of Restricted Stock
that would be payable based on the actual performance of the Company determined
as if the date of the Change in Control was the last day of the Performance
Period. Once vested the Restricted Stock will no longer be subject to forfeiture
and cancellation under the terms of this Award. Any shares of Restricted Stock
that are not vested upon a Change in Control shall be forfeited and cancelled.





--------------------------------------------------------------------------------






 
 
Rights of Ownership/Escrow
Subject only to the terms of this Agreement, the Participant shall have all
rights as a stockholder in the shares of Restricted Stock. However, the shares
of Restricted Stock shall be held in escrow by the Company, and shall be
released from escrow to the account of the Participant only upon vesting.
 
 
Dividend Rights:
During the period beginning on the Grant Date and ending on the last day of the
Performance Period if the Company pays a cash dividend on its Common Stock, such
cash dividend will be held in escrow by the Company and paid to the Participant
when, and if, and to the extent that the Restricted Stock becomes vested.
 
 
Tax Withholding:
Unless paid in cash by the Participant at the time of settlement, the Company
will deduct or withhold from shares issuable upon vesting of the Restricted
Stock a number of shares of Common Stock having a Share Value equal to the
amount sufficient to satisfy the minimum statutory federal, state, foreign and
local taxes and any employment, disability, social welfare or other legally
required withholdings. Notwithstanding anything to the contrary herein, if the
tax obligation arises during period in which the Participant is prohibited from
trading under any policy of the Company or by reason of the Securities Exchange
Act of 1934, then the tax withholding obligation shall automatically be
satisfied by the Company withholding shares of Common Stock.
 
 
 
The Participant is encouraged to consult with a tax advisor regarding the tax
consequences of participation in the Plan and acceptance of this Award.
 
 
Transferability of Restricted Stock:
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated unless and until the Restricted Stock has vested, and
all other terms and conditions set forth herein and in the Plan have been
satisfied; provided that in the event of the Participant’s death, shares
deliverable or amounts payable with respect to the Restricted Stock shall be
delivered or paid, as applicable, to the Participant’s designated beneficiary.
The Administrator will advise Participants with respect to the procedures for
naming and changing designated beneficiaries.





--------------------------------------------------------------------------------






 
 
Data Privacy:  
By acceptance of this Award, the Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described below and
in accordance with the Hyatt Global Privacy Policy for Employees. The Company,
its affiliates and the Participant’s employer hold certain personal information,
including the Participant’s name, home address and telephone number, date of
birth, social security number or other employee tax identification number,
salary, nationality, job title, and any equity compensation grants or Common
Stock awarded, cancelled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the United States, the European
Economic Area, or elsewhere. The Participant hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of the Participant to a third party with
whom the Participant may have elected to have payment made pursuant to the Plan.
The Participant may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company;
however, withdrawing the consent may affect the Participant’s ability to
participate in the Plan and receive the benefits intended by this Award.
 
 
No Impact on Other Rights:
Participation in the Plan is voluntary. The value of the Restricted Stock is an
extraordinary item of compensation outside the scope of Participant’s normal
employment and compensation rights, if any. As such, the Restricted Stock is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pensions or retirement benefits or similar payments unless
specifically and otherwise provided in the plans or agreements governing such
compensation. The Plan is discretionary in nature and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time. The grant of
Restricted Stock under the Plan is a one-time benefit and does not create any
contractual or other right to receive any other grant of Restricted Stock or
other awards under the Plan in the future. Future grants, if any, will be at the
sole discretion of the Company, including, but not limited to, the timing of the
grant, the form of award, number of shares of Common Stock subject to an award,
vesting, and exercise provisions, as relevant.





--------------------------------------------------------------------------------






 
 
Effect of Detrimental Conduct:
In the event the Participant engages in “detrimental conduct” (as defined
below), the Participant shall forfeit all unvested shares of Restricted Stock
and all such awards shall be null and void as of the date such detrimental
conduct first occurs.
Definition of Detrimental Conduct.  The Participant will be deemed to have
engaged in detrimental conduct if in the reasonable, good faith determination of
the Administrator, the Participant has engaged in conduct constituting (1) a
felony; (2) gross negligence or willful misconduct in the performance of
Participant’s duties and responsibilities to the Company; (3) willful violation
of a material Company policy, including, without limitation, any policy relating
to confidentiality, honesty, integrity and/or workplace behavior, which
violation has resulted or may reasonably be expected to result in harm to the
Company, its stockholders, directors, officers, employees or customers;
(4) improper internal or external disclosure or use of confidential information
or material concerning the Company or any of its stockholders, directors,
officers, or employees which use or disclosure has resulted or may reasonably be
expected to result in harm to the Company; (5) publicly disparaging the Company
or any of its stockholders, directors, officers or employees; and/or (6) willful
violation of any material agreements with the Company entered into by the
Participant in connection with or pursuant to the Plan.
Determination of Detrimental Conduct. Upon a reasonable, good faith
determination that detrimental conduct has occurred, the Administrator shall
give the Participant written notice, which shall specify the conduct and the
date of the conduct. Any dispute concerning the matters set forth in the notice
shall be decided under the procedures in the Plan.



PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE RESTRICTED STOCK AWARDED PURSUANT
TO THIS AGREEMENT ARE EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR
ACQUIRING SHARES HEREUNDER) AND BY ACHIEVEMENT OF THE PERFORMANCE GOAL AND BY
COMPLIANCE WITH PARTICIPANT’S VARIOUS OBLIGATIONS UNDER THIS AGREEMENT.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR
IN THE PLAN SHALL CONFER UPON PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION
OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S EMPLOYMENT
AT ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT ADVANCE NOTICE EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW.




